BRIGHT, Circuit Judge
(concurring).
With some reluctance, I concur in the opinion of Judge Ross. I am compelled though to comment upon the grant of a new trial in this case, for I am dismayed by the potential waste of legal and judicial manpower necessitated by Judge Lord’s order.
This case has already consumed seven weeks of trial time; another trial will surely utilize an equal amount. And if a contrary result is produced in that trial by the exclusion of the questioned evidence referred to in the majority opinion, yet a third trial may be re*1101quired — for I am personally convinced that evidence of dealer misconduct not specifically relied on by General Motors in terminating the franchise was admissible in this case on the question of breach of contract, see College Point Boat Corporation v. United States, 267 U.S. 12, 45 S.Ct. 199, 69 L.Ed. 490 (1925); Frank Chevrolet Co. v. General Motors Corp., 304 F.Supp. 307 (N.D. Ohio 1968), aff’d, 419 F.2d 1054 (6th Cir. 1969), on the issue of limitation of damages, and for impeachment purposes.
All of the Minnesota federal judges are exceptionally busy; their individual caseloads are extremely heavy. They can ill afford an unnecessary retrial in a protracted case such as this one. On this circuit, we are quite aware' that Judge Lord has requested and received help from outside judges, including two judges from this court, in managing the crush of a heavy burden of litigation which includes difficult and complex multi-district antitrust litigation. See, e. g., Pfizer, Inc. v. Lord, 456 F.2d 532 (8th Cir. 1972).
I do not suggest that the press of other litigation should deter Judge Lord from granting a new trial in an appropriate case. I do suggest, however, that the present case does not qualify as a likely candidate for a new trial. From my review of the record submitted in this proceeding, the case appears to have been fairly tried and without gross error. The jury denied appellee any recovery. It might have decided otherwise. Perhaps the trial judge would have decided the particular fact issues differently from the jury. But here the jury, not the trial judge, possessed the power to decide the facts.
Although I do not think a new trial necessary in this case and although I believe the district bench of Minnesota should not suffer the burden of unnecessary trials, I agree with Judge Ross, the author of the majority opinion, that we are not empowered to intervene at this stage of the proceedings. I think it unfortunate that, under the final judgment rule, we are precluded from now reviewing Judge Lord’s order granting a new trial. Under circumstances such as presented here, adherence to the final judgment rule is wasteful. The rule should be changed. Since it has been the rule in this circuit for at least half a century that an order granting a new trial is not a final decision subject to immediate appellate review, see Ft. Dodge Cement Corporation v. Monk, 276 F. 113 (8th Cir. 1921), the principle of stare decisis holds back judicially-initiated change. Therefore, I would commend to Congress the task of reforming the often wasteful effect of the final judgment rule by amending 28 U.S.C. § 1292(b), to permit appellate review of a new trial order at the sole discretion of the Court of Appeals.